Name: 2005/442/EC: Council Decision of 30 May 2005 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  defence
 Date Published: 2006-06-16; 2005-06-16

 16.6.2005 EN Official Journal of the European Union L 153/32 COUNCIL DECISION of 30 May 2005 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2005/442/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to Decision 2003/479/EC (1), and in particular Article 15 thereof, Whereas: (1) Article 15(7) of Decision 2003/479/EC provides that the daily and monthly allowances shall be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg. (2) The last adjustment of those allowances was provided for in Decision 2004/240/EC and took effect on 1 April 2004. (3) The Council, through Regulation (EC, Euratom) No 31/2005 of 20 December 2004 adjusting, with effect from 1 July 2004, the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto (2), provided for an adjustment of 0,7 % of the remuneration and pensions of Community officials, HAS DECIDED AS FOLLOWS: Article 1 1. In Article 15(1) of Decision 2003/479/EC EUR 27,96 and EUR 111,83 shall be replaced by EUR 28,16 and EUR 112,61 respectively. 2. In Article 15(2) the table shall be replaced by the following: Distance between place of recruitment and place of secondment (km) Amount in euro 0-150 0 > 150 72,39 > 300 128,69 > 500 209,13 > 800 337,83 > 1 300 530,87 > 2 000 635,45 3. In Article 15(4) the amount of EUR 27,96 shall be replaced by that of EUR 28,16. Article 2 This Decision shall take effect on the first day of the month following its adoption. Done at Brussels, 30 May 2005. For the Council The President F. BODEN (1) OJ L 160, 28.6.2003, p. 72. Decision as amended by Decision 2004/240/EC (OJ L 74, 12.3.2004, p. 17). (2) OJ L 8, 12.1.2005, p. 1.